Costa Rica hails and congratulates you most
warmly, Sir, on your election to the presidency of the
General Assembly. We also wish to thank the Secretary-
General, whose untiring efforts have made this an
Organization which is daily playing a more dynamic and
effective role in the advancement of peace, security and
development.
We are Members of an Organization whose name
bespeaks hope and dreams - the United Nations; not aligned
or groups of nations but one single family of peoples,
united in the struggle for peace, human rights and
development.
In those dark days of 1945, filled with suffering,
hatred and ruin, those who forged the United Nations
created an Organization with medium- and long-term
objectives. Rather than setting up a transitory league of
victors, their vision was to look to the future in unity.
They thought not only of themselves; they thought as well
of their children and their grandchildren. They also
thought of the children of their former adversaries, and
thought as well of those who had stayed on the margins
of the tragedy.
My country is proud to have been a founding
member of this fraternity. It is also proud to say that the
ideals of the United Nations live on in the spirit and in
the daily lives of our people. And although my country
is not wealthy, not powerful, not big, we feel we have
honourably served the cause of this Organization both
within and beyond our borders.
Despite the limitations inherent in our small and
poor country, the Costa Rican people have proved they
are capable of dreaming bold dreams and of making those
dreams come true. Forty-six years ago, when the United
Nations was about to take its first steps and the world
was just beginning to emerge from the horrors of the
Second World War, a group of men and women of vision
in our country began to pursue the dream of a world


without wars and armies, and decided that the dream should
begin to be made a reality right at home. We thus
abolished our army and began a long period of economic
growth, accompanied by social well-being and political
stability. We became a model of human development in a
developing country and a force for the abolition of war and
violence in our region. It is through our commitment to
making this dream a reality within our own borders that our
country has made its most important contribution to the
cause of the United Nations.
Today, as humanity stands at a decisive crossroads,
the need to build new utopias has become of the utmost
urgency. As human beings, we are at our creative best
only when we are in pursuit of a dream, when our eyes
shine with the gleam of that dream. Given the magnitude
of the dangers we face, the international community, now
perhaps more than ever before, needs to muster all its
energies in pursuit of renewal.
As a people living at the centre of the Americas, we
are deeply concerned by the threats hanging over mankind.
We are especially concerned about growing tensions
between the proponents of social progress and those of the
natural environment that supports it. At times, the
countries of the world seem to be playing out a macabre
global compact for self-destruction. While the production
and consumption patterns of the industrialized world are
wreaking havoc on nature, poverty in the third world is also
causing serious environmental damage. The end result is
a rapid deterioration of the natural resource base upon
which all of life and society depends, to the point where the
very survival of humanity is in jeopardy. With every
passing day, awareness is growing of the fact that this
absurd path the world has chosen to follow is not
sustainable.
Given such a formidable threat, the United Nations
once again shines like a beacon of hope for the world. As
a forum pooling the energies of the international
community, it has already acted resolutely in dealing with
the environment. From a variety of vantage points, many
of its agencies have launched efforts to preserve and
conserve the world’s resources and to establish norms of
social organization that are compatible with the life cycles
of the planet. At the Rio de Janeiro Summit, that decades-
long effort of the United Nations in this area was clearly
expressed, and the adoption of Agenda 21, along with the
conventions on biodiversity and climatic change, which my
country has signed, is to a large extent the fruit of the work
of the United Nations.
As the community of nations tackles new common
challenges, Costa Rica once again affirms its commitment
to play a useful role. Aware as we are of our limitations
as a small and poor country, we can but offer the best we
have. We pledge our land and our collective
determination as a contribution to building utopias and
keeping hope alive.
We wish to assume our role in these global causes
with two reasons in mind: we are committed to the
world-wide struggle to ensure the existence and well-
being of mankind, and we feel it is urgent for us to
provide our people with the kind of development that will
make of nature an ally and not an enemy.
Today, we acknowledge that the social and economic
progress made in Costa Rica in recent decades was
achieved at the expense of a serious deterioration in our
environment. Our polluted rivers, our eroded soil and our
rapidly disappearing forests are the unfortunate proof.
For the future, only sustainable development can offer us
continued abundance and growing well-being, generation
after generation.
All too often throughout history, human beings have
opted for the easy way out - only economic growth,
superficial and fleeting change and an irrational
exploitation of the environment. Aware as we are of the
deplorable results of such an approach, we Costa Ricans
wish to rid ourselves of such self-deception. We envisage
sustainable development as one that is mindful of the
macro-equilibrium that in turn makes long-term
development possible - I refer to political stability, social
equity, economic balance and harmony with nature.
The enjoyment of peace, democracy and stability in
Costa Rica is in large measure because of the sustained
investment we have made for decades in education, health
and other services to ensure the well-being of our people.
By abolishing our army, we have been able to convert
military expenditure into expenditure on social
programmes and to avoid the threat of stunted
development such as often occurs under military
dictatorships. Building on these traditions, we are now
attaining new and ambitious goals.
To achieve sustainability, major changes are in store
for us in our way of life, and to make these changes we
will have to set free the energies and the determination of
our citizens. That is why we are shifting away from
representative democracy and moving towards more
complex forms of participatory democracy.
2


Since we have chosen to pursue sustainable
development we are committed to finding medium- and
long-term solutions to the cyclical economic imbalances
from which we have suffered over the years.
Desirous as we are of changing the ways in which we
interact with the natural world, we in Costa Rica have
undertaken an ambitious programme based on social
consensus, the work of the scientific and technological
community and the historical ability of new State
institutions to promote development. Decades ago, when
the topic of environmental conservation was not yet a key
item on the agendas of Governments or international
organizations, my country was already working to set up a
system of nature conservation areas which today cover one
fourth of our national territory and provide protection for
virtually all our animal and plant species. Today we are
taking yet a further step and endeavouring to arrive at an
integrated scheme to combine nature conservation with the
productive use of tropical biodiversity. Our goal to live in
harmony with nature has helped us to realize that our land
was for the most part meant to be forested. The objectives
of our programme include improving the net absorption of
carbon dioxide through forestation programmes carried out
in conjunction with developed countries, the exportation of
plant trees and the development of technologies for tropical
reforestation. These and other projects are part of a
national plan designed to implement all the elements of
Agenda 21, adopted at the Earth Summit in Rio de Janeiro.
In the pursuit of these and other, similar goals we
intend to make Costa Rica into a model of sustainable
development. Indeed, we hope to become the first
developing country to make the leap to sustainable
development. Like other dreams we have cherished and
realized in the past, through our own efforts and with the
help of the international community, this dream is bold and
ambitious.
Costa Rica cherishes this aspiration for all of Central
America as well. We are committed to our region’s efforts
to achieve sustainable development, efforts that are today
being carried out under a common programme that was
agreed to at our recent meetings of Presidents.
During the tragic years of the Central American crisis
Costa Rica did not suffer the ravages of war or dictatorship,
nor did it see any of its freedoms taken away.
Nevertheless, our national development was hampered by
the backwardness, injustice and violence that held sway
throughout the region. Today, we Costa Ricans reaffirm
our conviction that our destiny as a nation is indissolubly
linked to that of the other nations of the Isthmus.
Costa Rica vividly remembers and continues to be
grateful to the United Nations for its valuable support in
bringing peace to our region. We recall the exceptional
efforts the Organization made. Its action of solidarity,
mobilizing substantial resources and devising specific
programmes, was at that time of great benefit to Central
America.
Today, the situation is very different. In our region
we have put an end to the fratricidal conflicts that bled us
for decades and we have ushered in an era of
reconciliation, peace and democracy. Today, Central
America offers much more fertile ground for ever-higher
levels of human development. Today, our peoples are
more capable of building a better future for themselves
and therefore of establishing mutually beneficial and
cooperative relations with international organizations and
friendly countries.
Today’s watchword is "interdependence". The
industrialized countries will be able to maintain their
standards of living and levels of production only if they
can foster development in the rest of the world. This is
why we invite them to forge closer ties of cooperation
with us so that Central America’s goals can be shared and
more easily attained by our countries.
Notwithstanding innumerable difficulties and despite
40 years of cold war and a multitude of conflicts, the
United Nations has a record of accomplishment
unprecedented in history.
We derive great satisfaction from the imminent
fiftieth anniversary of the United Nations. Never before
in the history of mankind has any joint effort for peace
managed to endure so long, and never before has any
international effort taken on such universal proportions.
We nevertheless hope that this universality will
become total as soon as possible, without any exceptions
whatever. Today, Costa Rica would like to reaffirm its
strong support for the legitimate aspirations of the
Republic of China in Taiwan to take part in the efforts of
the United Nations. We believe that the people of that
nation must be represented in this family of nations. It is
a reality, and it is also an issue that the Organization
cannot continue to sidestep.
3


The impending anniversary is also a good time for us
to set a new course for the United Nations so that we can
successfully meet new challenges. We consider the ideas
on this subject contained in the Secretary-General’s
"Agenda for Peace" to be of the utmost importance, and we
hope that we will be able to contribute to making them a
reality.
"An Agenda for Peace" is a particularly important
guide for the international community. Its natural
complement, the agenda for development, optimistically
reflects mankind’s new concerns and offers us great
opportunities to work dynamically in building the new
millennium.
Indeed, there is a great deal of work before us.
Although there is no longer a cold war, although many
States have rejected totalitarianism, it is still true that we
are faced with the horror of the unfolding tragedy of
Rwanda, the aggression being pursued against Bosnia and
the resurgence of ethnic and religious fanaticism. We are
frustrated to see that the best efforts of the organized
international community have not been sufficient to find a
way out of the Cuban crisis, in our America.
We feel indignation in the face of the violence and
exploitation to which women and children continue to be
subjected and alarm at the steady increase in drug
trafficking and its occasional ally, terrorism. We are sad to
see that hunger and poverty continue to be a daily reality
for millions in Africa, Asia and our own Latin America.
These painful realities must not, however, weaken our
resolve. Recently we have seen hopeful and bright signals
to the effect that things can and should be different. We
have witnessed the Republic of South Africa peacefully
putting an end to a shameful regime and becoming the
mother of all its children, regardless of the color of their
skin.
We have seen Israelis, Palestinians and Jordanians
together plough furrows of peace through the Holy Land.
The first steps have been taken towards reconciliation in
Northern Ireland. There are signs of lessening tensions on
the Korean peninsula, and we trust that, through
negotiations, there will be effective control of North
Korea’s nuclear programme.
Just a few days ago we saw how the efforts of the
international community had finally provided the people of
Haiti with a chance of real peace and democracy. Costa
Rica would like to make a proposal that it considers basic
for human development in Haiti. To this end we ask the
United Nations to work with others on a democratization
programme, with the gradual and irreversible abolition of
the army in that country. The time is ripe for such an
initiative; by carrying it out we would protect this long-
suffering nation from many future injustices.
Having for many years been committed to the
struggle against poverty and underdevelopment, Costa
Rica has strong hopes of the World Summit for Social
Development, to be held in Denmark next March. My
country shares and supports its objectives and will
enthusiastically participate in activities at the Summit and
afterwards.
We optimistically hail, as part of the restructuring of
international relations, the establishment of the World
Trade Organization. We are confident that its creation
will lead to greater legal consistency in international trade
relations, a new era of global economic cooperation and
a greater dynamism in trade, as well as higher volumes.
For countries such as the banana-producing countries of
Latin America, today facing serious problems because of
reduced access to markets in the European Union, this
new forum will be of particular importance. We are glad
that its priority topics include the links between trade
policies, environmental policies and sustainable
development.
Costa Rica was present in San Francisco to declare
its faith in the future of the world. We have been here
for half a century, bearing witness to our trust in the
United Nations. Today Costa Rica is present again to call
on all Member States to continue to look forward, firmly
committed to working with still greater dedication for the
attainment of the common goal of securing the well-being
of our peoples.
We must have faith in the future, but we must work
to build it. Let us forge a new spirit in our minds and fill
our hearts, and this Organization, with a new kind of
feeling. Let us adopt as our own the attitude embodied
in the lessons of an old proverb:
"Fear less and hope more; complain less and breathe
more; speak less and say more; hate less and love
more; and all good things shall be yours."
